43 N.Y.2d 662 (1977)
Town of Plattekill, by Its Supervisor Dominick Ferrante, Respondent,
v.
Dutchess Sanitation, Inc., Appellant.
Court of Appeals of the State of New York.
Argued October 6, 1977.
Decided November 10, 1977.
Juris G. Cederbaums and Gino E. Gallina for appellant.
Michael H. Forrester for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs (see Wiggins v Town of Somers, 4 N.Y.2d 215; Town of Stillwater v Doughty, 25 N.Y.2d 986).